Citation Nr: 0706087	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right knee/leg 
condition.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
hearing loss, tinnitus, and a right knee/leg condition.  The 
veteran expressed disagreement with this denial in February 
2004 and was furnished a statement of the case (SOC) in 
February 2005.  

It does not appear that the veteran timely submitted a 
substantive appeal after issuance of the SOC, as his Form 9 
was received at the RO in June 2005, more than one year after 
the February 2004 rating decision, and more than 60 days from 
the date of mailing of the substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2006).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board may waive the timely 
filing of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extensions was made in accordance with the provisions of 
38 C.F.R. § 20.303).  

Moreover, the Court has essentially held that the Board must 
accept appeals even if the substantive appeal is untimely, 
where there is no evidence that the RO closed the appeal, and 
it treated the appeal as timely.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, 
there is no indication that the RO informed the veteran that 
his substantive appeal was untimely, and the RO certified the 
appeal to the Board.  Accordingly, the Board waives the 
filing of a timely substantive appeal in this case, because 
there is no indication that the RO closed the appeal, and the 
certification lead the veteran to believe that he had timely 
perfected his appeal.  

In his June 2005 Form 9, the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  A July 2005 
letter informed the veteran that a hearing was scheduled in 
August 2005.  However, in a July 2005 response the veteran 
indicated that he did not wish to appear.  His hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(e).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

The veteran's service medical records were reportedly 
destroyed in a fire at the National Personnel Records Center.  
When a veteran's records are lost or destroyed, the Board is 
required to ensure that VA fulfills its heightened duty to 
assist, including searching for alternate records.  
Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).

After discovering that the veteran's service medical records 
were destroyed the RO requested that NPRC search alternate 
sources for records.  Although the RO specified that the 
reported in service treatment took place in the fall of 1957, 
the NPRC responded that it could not undertake a records 
search unless it was provided with a 90 day time frame.  The 
record does not document that any further efforts were made 
to obtain further information from the veteran or to 
otherwise provide a 90 day time frame.

In a July 2004 statement, the veteran requested that VA 
obtain records from two week reserve training sessions at 
Camp A.P. Hill in Virginia.  He stated that he was at this 
camp every year for two weeks for about 3 or 4 years.  In his 
June 2005 Form 9, the veteran reported problems with his 
right leg and knee during training from 1961 to 1962, and 
indicated that there should also be a record of his hearing 
problem.  

The record does not document any attempts to obtain these 
records or verify the veteran's service.  VA has an 
obligation to obtain the relevant service records.  
38 U.S.C.A. § 5103A(b)(3) (providing that efforts to obtain 
records in the custody of a Federal agency will continue 
until they are obtained or it is reasonably certain that they 
do not exist).  

In his February 2004 notice of disagreement, NOD, the veteran 
reported that he would be forwarding additional medical 
evidence from Dr. Harvey.  Such evidence has not been 
submitted, however, VA has a duty to obtain relevant records 
of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran has a duty to 
provide necessary releases.  38 U.S.C.A. § 5103A(b)(1).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an exam is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records from March 2000 to July 2003 include an 
assessment of hearing loss, tinnitus, and degenerative joint 
disease, chondrocalcinosis of the right knee, however, there 
is no opinion as to etiology of these conditions.  In a 
September 2003 form submitted to reconstruct his service 
medical data, the veteran reported treatment for the right 
knee/leg and tinnitus in serve in 1957.  Although he reported 
in the September 2003 form that he did not think there would 
be treatment records for hearing, he later stated in his June 
2005 Form 9 that records from his period of reported reserve 
training should include a record for his hearing problem.  
The veteran is competent to report his experiences, such as 
receiving medical treatment in service.  

Despite the findings of current hearing loss, tinnitus, and 
right knee/leg conditions, and the veteran's reports of 
treatment for these conditions in service, the record does 
not currently include evidence suggesting a link between 
these conditions and service.  However, if on remand, such 
evidence is obtained, the veteran should be afforded VA 
examinations to determine whether he has current hearing 
loss, tinnitus, or a right knee/leg condition which is 
etiologically related to service.  

In determining whether or not evidence indicates the 
possibility of a link between current hearing loss, tinnitus, 
or a right knee/leg condition and service, the agency of 
original jurisdiction is reminded that the Court has held 
that an indication that current disability may be associated 
with an in-service event requires only that the evidence 
"indicate" that there "may" be a nexus, and that this is a 
low threshold.  McLendon at 83.   

Accordingly, the case is REMANDED for the following action:

1. Contact the service department or any 
other appropriate agency, including state 
agency, to obtain medical records and 
records verifying any reserve service, 
specifically any active duty for 
training, from 1961 to 1962 at A.P. Hill, 
Virginia.  

2.  Ask the veteran to report a 90 day 
period during service when he was treated 
for hearing loss, tinnitus, or right knee 
disabilities.  Furnish this information 
to NPRC in accordance with their response 
to the previous request for service 
medical records.  If no response is 
received from the veteran, ask NPRC to 
conduct the search for a 90 day period in 
the fall of 1957 (e.g. between September 
21 and December 21, 1957).

3.  Ask the veteran to complete any 
necessary releases to obtain all records 
of treatment for hearing loss, tinnitus, 
or a right knee/leg condition from Dr. 
Harvey.  If a release is received, 
attempt to obtain these records.

3.  If the evidence obtained indicates 
that current hearing loss, tinnitus, or 
right knee/leg conditions may be 
associated with service, schedule the 
veteran for VA examination(s) to evaluate 
these conditions.  The examiner(s) should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner(s) should provide an opinion 
as to whether the veteran has current 
hearing loss, tinnitus, and right 
knee/leg disabilities and, if so, whether 
it is at least as likely as not (50 
percent probability or more) that any of 
these disabilities began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner(s) 
should offer a rationale for all opinions 
given.  

4.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


